Citation Nr: 1417338	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for diabetes mellitus.

(Pursuant to BVA Directive 8430 (May 17, 1999), the claim for a waiver of recovery of an overpayment in the calculated amount of $74,609.00 will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006, December 2007, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a February 2012 decision, the Board reopened the Veteran's claims of service connection for a headache disorder and a heart condition and thereafter remanded the appeal for additional development.  

After requesting a hearing before a Veterans' Law Judge traveling to the RO (TB hearing), it was scheduled in August 2013.  However, the record shows that the Veteran asked the RO to reschedule his August 2013 hearing.  Moreover, in February 2014 the Veteran failed to show for his new TB hearing.  Therefore, the Board considers this TB hearing request withdrawn and finds that adjudication of the appeal may go forward without scheduling the Veteran for a third TB hearing.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The post-Remand record shows that in March 2012 the Veteran was afforded the VA examinations that were asked for by the Board in the February 2012 Remand.  However, the record does not show that the RO thereafter issued a supplemental statement of the case after its receipt of this additional pertinent evidence.  See 38 C.F.R. § 19.31 (2013).  In fact, despite the claims file having been transferred to the Board, the record does not show that these issues were re-certified to the Board.  Therefore, the Board finds that a Remand is required.  38 C.F.R. § 19.9 (2013).

Accordingly, the appeal is REMANDED to the RO for the following action:

After undertaking any other needed development directed by the February 2012 Board remand, the RO should readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and the appeal should be returned to the Board after providing them an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

